EXHIBIT 10.2



[Dealer Name]

[Dealer Address]

 

June [25]1[27]2, 2019

 

To:Uniti Group Inc.
10802 Executive Center Drive



Benton Building, Suite 300

Little Rock, Arkansas 72211

Attention: Daniel Heard
Telephone No.: (501) 850-0844

E-mail: daniel.heard@uniti.com

 

Re:[Base][Additional] Warrants

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Uniti Group Inc. (“Company”) to
[Dealer Name] (“Dealer”) as of the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. Each party further agrees that
this Confirmation together with the Agreement evidence a complete binding
agreement between Company and Dealer as to the subject matter and terms of the
Transaction to which this Confirmation relates and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.                   This Confirmation evidences a complete and binding
agreement between Dealer and Company as to the terms of the Transaction to which
this Confirmation relates. This Confirmation shall supplement, form a part of,
and be subject to an agreement in the form of the 2002 ISDA Master Agreement
(the “Agreement”) as if Dealer and Company had executed an agreement in such
form (but without any Schedule except for the election of the laws of the State
of New York as the governing law (without reference to choice of law doctrine))
on the Trade Date. In the event of any inconsistency between provisions of the
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

 

2.                   The Transaction is a Warrant Transaction, which shall be
considered a Share Option Transaction for purposes of the Equity Definitions.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms.

 

  Trade Date: June [25]3[27]4, 2019         Effective Date: The second Exchange
Business Day immediately prior to the Premium Payment Date         Warrants:
Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price,

 



 



1 Insert for Base Warrant Confirmation.

2 Insert for Additional Warrant Confirmation.

3 Insert for Base Warrant Confirmation.

4 Insert for Additional Warrant Confirmation.

 

 

 

    subject to the terms set forth under the caption “Settlement Terms”
below.  For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.         Warrant
Style: European         Seller: Company         Buyer: Dealer         Shares:
The common stock of Uniti Group Inc. (the “Issuer”), par value USD 0.0001 per
share (Exchange symbol “UNIT”).         Number of Warrants: [_______].  For the
avoidance of doubt, the Number of Warrants shall be reduced by any Warrants
exercised or deemed exercised hereunder.  In no event will the Number of
Warrants be less than zero.         Warrant Entitlement: One Share per Warrant  
      Strike Price: USD 16.4150.           Notwithstanding anything to the
contrary in the Agreement, this Confirmation or the Equity Definitions, in no
event shall the Strike Price be subject to adjustment  to the extent that, after
giving effect to such adjustment,  the Strike Price would be less than USD
[9.38]5[9.42]6, except for any adjustment pursuant to the terms of this
Confirmation and the Equity Definitions in connection with stock splits or
similar changes to Company’s capitalization.         Premium: USD [______]      
  Premium Payment Date: June 28, 2019         Exchange: The NASDAQ Global Select
Market         Related Exchange(s): All Exchanges

 

Procedures for Exercise.

 

  Expiration Time: The Valuation Time         Expiration Dates: Each Scheduled
Trading Day during the period from, and including, the First Expiration Date to,
but excluding, the 80th Scheduled Trading Day following the First Expiration
Date shall be an “Expiration Date” for a number of Warrants equal to the Daily
Number of Warrants on such date; provided that, notwithstanding anything to the
contrary in the Equity Definitions, if any such date is a Disrupted Day, the
Calculation Agent shall make adjustments, if applicable, to the Daily Number of
Warrants or shall reduce such Daily Number of Warrants

 



 



5 Insert for Base Warrant Confirmation.

6 Insert for Additional Warrant Confirmation.

 

2



    to zero for which such day shall be an Expiration Date and shall designate a
Scheduled Trading Day or a number of Scheduled Trading Days as the Expiration
Date(s) for the remaining Daily Number of Warrants or a portion thereof for the
originally scheduled Expiration Date; and provided further that if such
Expiration Date has not occurred pursuant to this clause as of the eighth
Scheduled Trading Day following the last scheduled Expiration Date under the
Transaction, the Calculation Agent shall declare such Scheduled Trading Day to
be the final Expiration Date and the Calculation Agent shall determine its good
faith estimate of the fair market value for the Shares as of the Valuation Time
on that eighth Scheduled Trading Day.         First Expiration Date: September
15, 2024 (or if such day is not a Scheduled Trading Day, the next following
Scheduled Trading Day), subject to Market Disruption Event below.         Daily
Number of Warrants: For any Expiration Date, the Number of Warrants that have
not expired or been exercised as of such day, divided by the remaining number of
Expiration Dates (including such day), rounded down to the nearest whole number,
subject to adjustment pursuant to the provisos to “Expiration Dates”.        
Automatic Exercise: Applicable; and means that for each Expiration Date, a
number of Warrants equal to the Daily Number of Warrants for such Expiration
Date will be deemed to be automatically exercised at the Expiration Time on such
Expiration Date.         Market Disruption Event: Section 6.3(a) of the Equity
Definitions is hereby amended by replacing clause (ii) in its entirety with
“(ii) an Exchange Disruption, or” and inserting immediately following clause
(iii) the phrase “; in each case that the Calculation Agent determines is
material.”           Section 6.3(d) of the Equity Definitions is hereby amended
by deleting the remainder of the provision following the words “Scheduled
Closing Time” in the fourth line thereof.

 

Valuation Terms.

 

  Valuation Time: Scheduled Closing Time; provided that if the principal trading
session is extended, the Calculation Agent shall determine the Valuation Time in
its reasonable discretion.         Valuation Date: Each Exercise Date.

 

Settlement Terms.

 

  Settlement Method Election: Applicable; provided that (i) references to
“Physical Settlement” in Section 7.1 of the Equity Definitions shall be replaced
by references to “Net Share Settlement”; (ii) Company may elect Cash Settlement
only if Company represents and warrants to Dealer in writing on the date of such
election that (A) Company is electing Cash Settlement

 

3



  in good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws and (B) the assets of Company at their fair valuation
exceed the liabilities of Company (including contingent liabilities), the
capital of Company is adequate to conduct the business of Company, and Company
has the ability to pay its debts and obligations as such debts mature and does
not intend to, or does not believe that it will, incur debt beyond its ability
to pay as such debts mature; (iii) the same election of settlement method shall
apply to all Expiration Dates hereunder; and (iv) Company acknowledges to
Dealer, as of the date of such election, its responsibilities under applicable
securities laws, and in particular Section 9 and Section 10(b) of the Exchange
Act and the rules and regulations thereunder, in connection with such election.
        Electing Party: Company         Settlement Method Election Date: The
third Scheduled Trading Day immediately preceding the First Expiration Date.    
    Default Settlement Method: Net Share Settlement.         Net Share
Settlement: If Net Share Settlement is applicable, then on the relevant
Settlement Date, Company shall deliver to Dealer a number of Shares equal to the
Share Delivery Quantity for such Settlement Date to the account specified herein
free of payment through the Clearance System, and Dealer shall be treated as the
holder of record of such Shares at the time of delivery of such Shares or, if
earlier, at 5:00 p.m. (New York City time) on such Settlement Date, and Company
shall pay to Dealer cash in lieu of any fractional Share based on the Settlement
Price on the relevant Valuation Date.         Cash Settlement: If Cash
Settlement is applicable, on the relevant Settlement Date, Company shall pay to
Dealer an amount of cash in USD equal to the Net Share Settlement Amount for
such Settlement Date.         Share Delivery Quantity: For any Settlement Date,
a number of Shares, as calculated by the Calculation Agent, equal to the Net
Share Settlement Amount for such Settlement Date divided by the Settlement Price
on the Valuation Date for such Settlement Date.         Net Share Settlement
Amount: For any Settlement Date, an amount equal to the product of (i) the
number of Warrants exercised or deemed exercised on the relevant Exercise Date,
(ii) the Strike Price Differential for the relevant Valuation Date and (iii) the
Warrant Entitlement.         Settlement Price: For any Valuation Date, the per
Share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg page UNIT <equity> AQR (or any successor thereto) in respect
of the period from the scheduled opening time of the Exchange to the Scheduled
Closing Time on such Valuation Date (or if such volume-

 

4



  weighted average price is unavailable, the market value of one Share on such
Valuation Date, as determined by the Calculation Agent using, if practicable, a
volume-weighted average method).  Notwithstanding the foregoing, if (i) any
Expiration Date is a Disrupted Day and (ii) the Calculation Agent determines
that such Expiration Date shall be an Expiration Date for fewer than the Daily
Number of Warrants, as described above, then the Settlement Price for the
relevant Valuation Date shall be the volume-weighted average price per Share on
such Valuation Date on the Exchange, as determined by the Calculation Agent
based on such sources as it deems appropriate using a volume-weighted
methodology, for the portion of such Valuation Date for which the Calculation
Agent determines there is no Market Disruption Event.         Settlement Dates:
As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof; provided that Section 9.4 of the Equity Definitions is
hereby amended by (i) inserting the words “or cash” immediately following the
word “Shares” in the first line thereof and (ii) inserting the words “for the
Shares” immediately following the words “Settlement Cycle” in the second line
thereof.         Other Applicable Provisions: The provisions of Sections 9.1(c),
9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be applicable, except
that all references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settled.” “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to that Warrant.  
Representation and Agreement: Notwithstanding Section 9.11 of the Equity
Definitions, the parties acknowledge that any Shares delivered to Dealer may be,
upon delivery, subject to restrictions and limitations arising from Company’s
status as issuer of the Shares under applicable securities laws.

 

3.Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

 

  Method of Adjustment: Calculation Agent Adjustment. For the avoidance of
doubt, in making any adjustments under the Equity Definitions, the Calculation
Agent may make adjustments, if any, to any one or more of the Strike Price, the
Number of Warrants, the Daily Number of Warrants and the Warrant
Entitlement.  Notwithstanding the foregoing, any cash dividends or distributions
on the Shares, whether or not extraordinary, shall be governed by Section 9(f)
of this Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity
Definitions.

 

Extraordinary Events applicable to the Transaction:

 

  New Shares: Section 12.1(i) of the Equity Definitions is hereby amended (a) by
deleting the text in clause (i) thereof in its entirety (including the word
“and” following clause (i)) and

 

5



    replacing it with the phrase “publicly quoted, traded or listed (or whose
related depositary receipts are publicly quoted, traded or listed) on any of the
New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors),” and (b) by inserting immediately prior
to the period the phrase “and (iii) of an entity or person that is a corporation
organized under the laws of the United States, any State thereof or the District
of Columbia”.

 

Consequence of Merger Events:

 

  Merger Event: Applicable; provided that if an event occurs that constitutes
both a Merger Event under Section 12.1(b) of the Equity Definitions and an
Additional Termination Event under Section 9(h)(ii)(B) of this Confirmation
(taking into consideration the last paragraph of Section 9(h)(ii)), the
provisions of Section 9(h)(ii)(B) will apply.         Share-for-Share: Modified
Calculation Agent Adjustment         Share-for-Other: Cancellation and Payment
(Calculation Agent Determination)         Share-for-Combined: Cancellation and
Payment (Calculation Agent Determination); provided that Dealer may elect, in
its commercially reasonable judgment, Component Adjustment (Calculation Agent
Determination) for all or any portion of the Transaction.

 

Modified Calculation Agent

 

  Adjustment: If, in respect of any Merger Event to which Modified Calculation
Agent Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Company being different
from the issuer of the Shares, then with respect to such Merger Event, as a
condition precedent to the adjustments contemplated in Section 12.2(e)(i) of the
Equity Definitions, Dealer, the Issuer of the Affected Shares and the entity
that will be the Issuer of the New Shares shall, prior to the Merger Date, have
entered into such documentation containing agreements relating to “tacking” and
“holding period” related considerations under U.S. securities law and credit
exposure assumed by Dealer as the result of such Merger Event, as reasonably
requested by Dealer that Dealer has determined, in its good faith, reasonable
judgment, to be reasonably necessary or appropriate to allow Dealer to continue
as a party to the Transaction, as adjusted under Section 12.2(e)(i) of the
Equity Definitions, and to preserve its hedging or hedge unwind activities in
connection with the Transaction in a manner compliant with legal, regulatory and
self-regulatory requirements and related policies and procedures applicable to
Dealer, consistently applied across transactions similar to the Transaction and
for counterparties similar to Company, and if such conditions are not met or if
the Calculation Agent determines that no

 

6



  adjustment that it could make under Section 12.2(e)(i) of the Equity
Definitions will produce a commercially reasonable result, then the consequences
set forth in Section 12.2(e)(ii) of the Equity Definitions shall apply.

 

Consequence of Tender Offers:

 

  Tender Offer: Applicable; provided (x) that Section 12.1(d) of the Equity
Definitions is hereby amended by replacing “10%” with “25%” in the third line
thereof and by replacing “voting shares” with “Shares” in the fourth line
thereof, (y) Section 12.1(e) of the Equity Definitions shall be amended by
replacing “voting shares” in the first line thereof with “Shares” and (z)
Section 12.1(l) of the Equity Definitions shall be amended by replacing “voting
shares” in the fifth line thereof with “Shares”; provided further that if an
event occurs that constitutes both a Tender Offer under Section 12.1(d) of the
Equity Definitions and Additional Termination Event under Section 9(h)(ii)(A) of
this Confirmation (taking into consideration the last paragraph of Section
9(h)(ii)), the provisions of Section 9(h)(ii)(A) will apply.        
Share-for-Share: Modified Calculation Agent Adjustment         Share-for-Other:
Modified Calculation Agent Adjustment         Share-for-Combined: Modified
Calculation Agent Adjustment         Consequences of Announcement Events:
Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event” and (y)  for the avoidance of
doubt, the Calculation Agent shall determine whether the relevant Announcement
Event has had a material effect on the Transaction (and, if so, shall adjust the
terms of the Transaction accordingly) on one or more occasions on or after the
date of the Announcement Event up to, and including, the Expiration Date, any
Early Termination Date and/or any other date of cancellation, it being
understood that (1) any adjustment in respect of an Announcement Event shall
take into account any earlier adjustment relating to the same Announcement
Event, (2) such adjustment shall be made solely in respect of the period (as
determined by the Calculation Agent) during which the relevant Announcement
Event has had a material effect on the Transaction and without duplication of
any other adjustment hereunder or in respect of any previous Announcement Event
and (3) in determining such economic effect the Calculation Agent shall take
into account Dealer’s Hedge Positions.  An Announcement Event shall be an
“Extraordinary Event” for purposes of the

 

7



  Equity Definitions, to which Article 12 of the Equity Definitions is
applicable.         Announcement Event: (i) The public announcement by Issuer or
any party (1) that has or is reasonably likely to have or be able to obtain the
financial resources to consummate the relevant transaction or event (as
determined by the Calculation Agent) or (2) where the Calculation Agent
determines that the relevant transaction or event is reasonably likely to occur
(it being understood that such determination may be made by reference to the
effect of such public announcement on the market price of the Shares or options
on the Shares) of (x) any transaction or event that, if completed, would
constitute a Merger Event or Tender Offer, (y) any potential acquisition by
Issuer and/or its subsidiaries where the aggregate consideration exceeds 50% of
the market capitalization of Issuer as of the date of such announcement (an
“Acquisition Transaction”) or (z) the intention to enter into a Merger Event or
Tender Offer or an Acquisition Transaction, (ii) the public announcement by
Issuer of an intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, a Merger Event or
Tender Offer or an Acquisition Transaction or (iii) any subsequent public
announcement by Issuer or any party (1) that has or is reasonably likely to have
or be able to obtain the financial resources to consummate the relevant
transaction making the previous announcement or event (as determined by the
Calculation Agent) or (2) where the Calculation Agent determines that the
relevant transaction or event is reasonably likely to occur (it being understood
that such determination may be made by reference to the effect of such public
announcement on the market price of the Shares or options on the Shares) of a
change to a transaction or intention that is the subject of an announcement of
the type described in clause (i) or (ii) of this sentence (including, without
limitation, a new announcement, whether or not by the same party, relating to
such a transaction or intention or the announcement of a withdrawal from, or the
abandonment or discontinuation of, such a transaction or intention), as
determined by the Calculation Agent.  For the avoidance of doubt, the occurrence
of an Announcement Event with respect to any transaction or intention shall not
preclude the occurrence of a later Announcement Event with respect to such
transaction or intention. For purposes of this definition of “Announcement
Event,” the remainder of the definition of “Merger Event” in Section 12.1(b) of
the Equity Definitions following the definition of “Reverse Merger” therein
shall be disregarded.         Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock

 

8



  Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or
their respective successors); if the Shares are immediately re-listed, re-traded
or re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors), such
exchange or quotation system shall thereafter be deemed to be the Exchange.

 

Additional Disruption Events:

 

  Change in Law: Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with the phrase “, or public announcement of, the
formal or informal interpretation”, (ii) replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Position” and (iii)
replacing the parenthetical beginning after the word “regulation” in the second
line thereof with the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption, effectiveness or promulgation of
new regulations authorized or mandated by existing statute)”. Notwithstanding
anything to the contrary in the Equity Definitions, a Change in Law described in
clause (Y) of Section 12.9(a)(ii) of the Equity Definitions shall not constitute
a Change in Law and instead shall constitute an Increased Cost of Hedging as
described in Section 12.9(a)(vi) of the Equity Definitions, and any such
determination of a Change in Law shall be consistently applied by Dealer (if
applicable) across transactions similar to the Transaction and for
counterparties similar to Company.         Failure to Deliver: Applicable      
  Insolvency Filing: Applicable         Hedging Disruption: Applicable; provided
that:

 

(i)Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

(ii)Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line

 

9



thereof, after the words “to terminate the Transaction”, the words “or a portion
of the Transaction affected by such Hedging Disruption”.

 

  Increased Cost of Hedging: Applicable solely with respect to a “Change in Law”
described in clause (Y) of Section 12.9(a)(ii) of the Equity Definitions as set
forth in the last sentence opposite the caption “Change in Law” above (which
determination shall be consistently applied by the Hedging Party across
transactions similar to the Transaction and for counterparties similar to
Company).         Loss of Stock Borrow: Applicable         Maximum Stock Loan
Rate: 200 basis points         Increased Cost of Stock Borrow: Applicable      
  Initial Stock Loan Rate: 0 basis points until June 15, 2024 and 25 basis
points thereafter.         Hedging Party: For all applicable Additional
Disruption Events, Dealer; provided that when making any determination or
calculation as “Hedging Party” (but not, for the avoidance of doubt, the making
of any election it is entitled to make as “Hedging Party”), Dealer shall be
bound by the same obligations relating to required acts of the Calculation Agent
as set forth in Section 1.40 of the Equity Definitions and this Confirmation as
if the Hedging Party were the Calculation Agent.         Determining Party: For
all applicable Extraordinary Events, Dealer; provided that when making any
determination or calculation as “Determining Party,” Dealer shall be bound by
the same obligations relating to required acts of the Calculation Agent as set
forth in Section 1.40 of the Equity Definitions and this Confirmation as if the
Determining Party were the Calculation Agent.   Non-Reliance: Applicable        
Agreements and Acknowledgments     Regarding Hedging Activities: Applicable    
    Additional Acknowledgments: Applicable

 

4.                   Calculation Agent. Dealer. Whenever the Calculation Agent
is required to act or to exercise judgment in any way with respect to the
Transaction, it will do so in good faith and in a commercially reasonable
manner. Following the occurrence and during the continuation of an Event of
Default pursuant to Section 5(a)(vii) of the Agreement with respect to which
Dealer is the Defaulting Party, Company shall have the right to designate an
independent, nationally recognized equity derivatives dealer to replace Dealer
as Calculation Agent, and the parties shall work in good faith to execute any
appropriate documentation required by such replacement Calculation Agent.
Following any determination, adjustment or calculation by the Calculation Agent,
the Hedging Party or the Determining Party hereunder (other than, for the
avoidance of doubt, the making of any election by Hedging Party that it is
entitled to make as “Hedging Party”), the Calculation Agent, the Hedging Party
or the Determining Party, as the case may be, will within five Exchange Business
Days of a request by Company, provide to Company a report (in a commonly used
file format for the storage and manipulation of financial data without
disclosing any proprietary or

 

10



confidential models or other information that is subject to contractual, legal
or regulatory obligations to not disclose such information) displaying in
reasonable detail the basis for such determination, adjustment or calculation,
as the case may be.

 

5.Account Details.

 

(a)Account for payments to Company:

 

To be advised.

 

Account for delivery of Shares from Company:

 

To be advised.

 

(b)Account for payments to Dealer:

 

[________________]

 

Account for delivery of Shares to Dealer:

 

DTC [____]

 

6.Offices.

 

(a)The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

 

(b)The Office of Dealer for the Transaction is: [_______]

 

7.Notices.

 

(a)Address for notices or communications to Company:

 

Uniti Group Inc.

10802 Executive Center Drive

Benton Building, Suite 300

Little Rock, Arkansas 72211

Attention:           Daniel Heard

Telephone No.:  (501) 850-0844

E-mail:                  daniel.heard@uniti.com

 

(b)Address for notices or communications to Dealer:

 

[_________________________]

 

8.Representations and Warranties of Company and Dealer.

 

(a)In addition to the representations and warranties set forth in Section 3(a)
of the Agreement, Company hereby represents and warrants to Dealer on the date
hereof, on and as of the Premium Payment Date and, in the case of the
representations in Section 8(a)(i), at all times until termination of the
Transaction, that:

 

(i)A number of Shares equal to the Maximum Number of Shares (as defined below)
(the “Warrant Shares”) have been reserved for issuance by all required corporate
action of Company. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid

 

11



and non-assessable, and the issuance of the Warrant Shares will not be subject
to any preemptive or similar rights.

 

(ii)Company is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

(iii)Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

(iv)Company is not, on the date hereof, in possession of any material non-public
information with respect to Company or the Shares.

 

(v)Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million.

 

(b)Dealer hereby represents and warrants to Company on the date hereof and on
and as of the Premium Payment Date that Dealer is a qualified institutional
buyer within the meaning of Rule 144A under the Securities Act of 1933, as
amended (the “Securities Act”).

 

9.Other Provisions.

 

(a)Opinions. Company shall deliver to Dealer one or more opinions of counsel,
dated as of the Premium Payment Date, with respect to the matters set forth in
Section 3(a) of the Agreement and in Section 8(a)(i) of this Confirmation;
provided that any such opinion of counsel may contain customary exceptions and
qualifications. Delivery of such opinion or opinions, as the case may be, when
due, to Dealer shall be a condition precedent for the purpose of Section
2(a)(iii) of the Agreement with respect to each obligation of Dealer under
Section 2(a)(i) of the Agreement.

 

(b)Repurchase Notices. If on any day Company effects any repurchase of Shares,
Company shall give Dealer a written notice of such repurchase (a “Repurchase
Notice”) within one Exchange Business Day if, following such repurchase, the
number of outstanding Shares, as the case may be, on such day, subject to any
adjustments provided herein, is (i) less than 165.8 million (in the case of the
first such notice) or (ii) thereafter more than 15.0 million less than the
number of Shares, as the case may be, included in the immediately preceding
Repurchase Notice. Company agrees to indemnify and hold harmless Dealer and its
affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a Section
16 “insider”, including without limitation, any forbearance from commercially
reasonable hedging activities or cessation of hedging activities and any losses
in connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and reasonable expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person actually may become subject
to, as a result of Company’s failure to provide Dealer with a Repurchase Notice
on the day and in the manner specified in this paragraph, and to reimburse,
within 30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person as a result of Company’s failure to
provide Dealer with a Repurchase Notice in accordance with this paragraph, such
Indemnified Person shall promptly notify Company in writing, and Company, upon
request of the Indemnified Person, shall retain one counsel per relevant
jurisdiction reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the

 

12



reasonable fees and expenses of such counsel related to such proceeding. Company
shall not be liable to the extent that the Indemnified Person fails to notify
Company within a commercially reasonable period of time after any action is
commenced against it in respect of which an indemnity may be sought hereunder.
In addition, Company shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Company agrees to indemnify any Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Company shall not, without
the prior written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding contemplated by this paragraph that is in
respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Person, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability on claims that are the subject matter of such proceeding on
terms reasonably satisfactory to such Indemnified Person. If the indemnification
provided for in this paragraph is unavailable to an Indemnified Person or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then Company hereunder, in lieu of indemnifying such Indemnified
Person thereunder, shall contribute to the amount paid or payable by such
Indemnified Person as a result of such losses, claims, damages or liabilities.
The remedies provided for in this paragraph are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any Indemnified
Person at law or in equity. The indemnity and contribution agreements contained
in this paragraph shall remain operative and in full force and effect regardless
of the termination of the Transaction.

 

(c)Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Company shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.

 

(d)No Manipulation. Company is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

(e)Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under the Transaction to any third party; provided that
(v) Company will not be required, as a result of such transfer or assignment, to
pay or deliver to the transferee or assignee on any payment or delivery date any
payment or delivery greater than an amount that Company would have been required
to pay Dealer in the absence of such transfer or assignment (including, without
limitation, pursuant to Section 2(d)(i)(4) of the Agreement), (w) Company will
not, as a result of such transfer or assignment, receive from the transferee or
assignee on any payment or delivery date any payment or delivery less than the
amount that Company would have been entitled to receive from Dealer in the
absence of such transfer or assignment, (x) the transferee or assignee shall
provide Company with a complete and accurate U.S Internal Revenue Service Form
W-8 or W-9 (as applicable), and shall make such Payee Tax Representations and
provide such tax documentation as may be reasonably requested by Company to
permit Company to determine that the results described in clauses (v) and (w)
will not occur upon or after such transfer and assignment, (y) no Event of
Default, Potential Event of Default or Termination Event will occur as a result
of such transfer or assignment and (z) Dealer shall be responsible for all
reasonable costs and expenses, including reasonable counsel fees, incurred by
Company in connection with such transfer or assignment. If at any time at which
(A) the Section 16 Percentage exceeds 9.0%, (B) the Warrant Equity Percentage
exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share Limit (if
any applies) (any such condition described in clauses (A), (B) or (C), an
“Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Warrants in accordance
with the immediately preceding sentence on pricing terms reasonably acceptable
to Dealer and within a

 

13



time period reasonably acceptable to Dealer such that no Excess Ownership
Position exists, then Dealer may designate any Exchange Business Day as an Early
Termination Date with respect to a portion of the Transaction (the “Terminated
Portion”), such that following such partial termination no Excess Ownership
Position exists. In the event that Dealer so designates an Early Termination
Date with respect to a Terminated Portion, a payment shall be made pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Warrants equal to the number of Warrants underlying the
Terminated Portion, (2) Company were the sole Affected Party with respect to
such partial termination and (3) the Terminated Portion were the sole Affected
Transaction (and, for the avoidance of doubt, the provisions of Section 9(j)
shall apply to any amount that is payable by Company to Dealer pursuant to this
sentence as if Company was not the Affected Party). The “Section 16 Percentage”
as of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and any of its affiliates or any other
person subject to aggregation with Dealer for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act, or any “group” (within the
meaning of Section 13 of the Exchange Act) of which Dealer is or may be deemed
to be a part beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that for any reason
the equivalent calculation under Section 16 of the Exchange Act and the rules
and regulations thereunder results in a higher number, such higher number) and
(B) the denominator of which is the number of Shares outstanding on such day.
The “Warrant Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Warrants and the Warrant Entitlement and (2) the aggregate number of
Shares underlying any other warrants purchased by Dealer from Company, and (B)
the denominator of which is the number of Shares outstanding. The “Share Amount”
as of any day is the number of Shares that Dealer and any person whose ownership
position would be aggregated with that of Dealer (Dealer or any such person, a
“Dealer Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts of Company that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares, as the case may be, that could reasonably be expected (as
determined by the Calculation Agent) to give rise to reporting or registration
obligations (except for any filing requirements on Form 13F, Schedule 13D or
Schedule 13G under the Exchange Act), mandatory takeover offers or other
requirements (including obtaining prior approval from shareholders or any other
person or entity) of a Dealer Person, or could reasonably be expected (as
determined by Dealer in good faith) to result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from Company,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities, or make or receive such payment in cash, and
otherwise to perform Dealer’s obligations in respect of the Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company to the extent of any such performance.

 

(f)Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, (i) an ex-dividend date for a
cash dividend occurs with respect to the Shares (an “Ex-Dividend Date”), and
that dividend differs from the Regular Dividend on a per Share basis or (ii) if
no Ex-Dividend Date for a cash dividend occurs with respect to the Shares in any
quarterly dividend period of Company, then the Calculation Agent will adjust any
of the Strike Price, Number of Warrants, Daily Number of Warrants and/or any
other variable relevant to the exercise, settlement or payment of the
Transaction to preserve the fair value of the Warrants to Dealer after taking
into account such dividend or lack thereof. “Regular Dividend” shall mean for
any calendar quarter, USD 0.05 for the first regular cash dividend or
distribution on the Shares for which the Ex-Dividend Date falls within such
calendar quarter, and zero for any other dividend or distribution on the Shares
for which the Ex-Dividend Date falls within the same calendar quarter.

 

14



(g)[Role of Agent. [Insert relevant Dealer agency language, if any]]

 

(h)Additional Provisions.

 

(i)              Amendments to the Equity Definitions:

 

(A)Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

(B)Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing
the words “a diluting or concentrative” with “a material” in the fifth line
thereof, (x) adding the phrase “or Warrants” after the words “the relevant
Shares” in the same sentence, (y) deleting the words “diluting or concentrative”
in the sixth to last line thereof and (z) deleting the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing it with the phrase “(and, for the avoidance of doubt, except in the
case of a Potential Adjustment Event as described in Section 11.2(e)(i), Section
11.2(e)(ii)(A), Section 11.2(e)(ii)(B), Section 11.2(e)(iv) or Section
11.2(e)(v), adjustments may be made to account solely for changes in volatility,
expected dividends, stock loan rate or liquidity relative to the relevant
Shares); in the case of a Potential Adjustment Event as described in Section
11.2(e)(i), Section 11.2(e)(ii)(A), Section 11.2(e)(ii)(B), Section 11.2(e)(iv)
or Section 11.2(e)(v), no adjustments will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares.”

 

(C)Section 11.2(e)(iii) of the Equity Definitions is hereby deleted in its
entirety.

 

(D)Section 11.2(e)(v) of the Equity Definitions is hereby amended by adding the
phrase “, provided that, notwithstanding this Section 11.2(e), the parties
hereto agree that, with respect to any Transaction, the following repurchases of
Shares by the Issuer or any of its subsidiaries shall not be considered
Potential Adjustment Events to the extent the aggregate amount of such
repurchases effected during the term of such Transaction does not exceed USD 200
million: (x) in any calendar year, repurchases of Shares in open-market
transactions or privately negotiated accelerated Share repurchase (or similar)
transactions that do not, in the aggregate, exceed USD 60 million in such
calendar year, and (y) in any calendar quarter, privately negotiated accelerated
Share repurchase (or similar) transactions that do not, in the aggregate, exceed
USD 20 million in such calendar quarter” at the end of such Section.

 

(E)Section 11.2(e)(vii) of the Equity Definitions is hereby replaced in its
entirety with the words “any other corporate event involving the Issuer that has
a material economic effect on the Shares or Warrants.”

 

(F)Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

(x)deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

(y)replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

(G)Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

15



(x)adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

(y)(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) in the final sentence.

 

(H)Section 12.9(b)(vi) of the Equity Definitions is hereby amended by adding the
phrase “, provided that in connection with any election by the Non-Hedging Party
to terminate the Transaction, it acknowledges to Dealer, as of the date of such
election, its responsibilities under applicable securities laws, and in
particular Section 9 and Section 10(b) of the Exchange Act and the rules and
regulations thereunder” at the end of subsection (C).

 

(ii)           Notwithstanding anything to the contrary in this Confirmation,
upon the occurrence of one of the following events, with respect to the
Transaction, (1) Dealer shall have the right to designate such event an
Additional Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction,
or, at the election of Dealer in its sole discretion, any portion of the
Transaction, shall be deemed the sole Affected Transaction; provided that if
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants included in the terminated portion of the Transaction, and
(b) for the avoidance of doubt, the Transaction shall remain in full force and
effect except that the Number of Warrants shall be reduced by the number of
Warrants included in such terminated portion:

 

(A)Any person, including any syndicate or group deemed to be a “person” or
“group” within the meaning of Section 13(d) of the Exchange Act, other than
Company, its subsidiaries and their respective employee benefit plans makes a
filing under the Exchange Act disclosing that it has become, directly or
indirectly, the “beneficial owner,” as defined in Rule 13d-3 under the Exchange
Act, of common equity of the Issuer representing more than 50% of the voting
power of the Issuer’s common equity.

 

(B)Consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares, as the case may be, would be converted into, or
exchanged for, stock, other securities, other property or assets; (II) any share
exchange, consolidation or merger of Company pursuant to which the Shares will
be converted into cash, securities or other property or assets (including cash
or any combination thereof); or (III) any sale, lease or other transfer in one
transaction or a series of transactions of all or substantially all of Company
and all of its direct and indirect subsidiaries’ consolidated assets, taken as a
whole, to any person other than one or more of Company’s direct or indirect
subsidiaries.

 

(C)Uniti Fiber Holdings Inc. (“Uniti Fiber”) (or any successor thereto following
any merger, consolidation or similar transaction) ceases to be controlled,
directly or indirectly, by Company (or any successor thereto following any
merger, consolidation or similar transaction).

 

(D)Default under any mortgage, indenture or instrument under which there is
issued or by which there is secured or evidenced any indebtedness for money
borrowed

 

16



by Uniti Fiber or any of the guarantors or the payment of which is guaranteed by
Uniti Fiber or any of the guarantors, other than indebtedness owed to Uniti
Fiber or a guarantor, whether such indebtedness or guarantee now exists or is
created after the issuance of the notes, if both: (a) such default either
results from the failure to pay any principal of such indebtedness at its stated
final maturity (after giving effect to any applicable grace periods) or relates
to an obligation other than the obligation to pay principal of any such
Indebtedness at its stated final maturity and results in the holder or holders
of such indebtedness causing such indebtedness to become due prior to its stated
maturity and (b) the principal amount of such indebtedness, together with the
principal amount of any other such indebtedness in default for failure to pay
principal at stated final maturity (after giving effect to any applicable grace
periods), or the maturity of which has been so accelerated, aggregate $75.0
million or more

 

(E)Failure by Uniti, Uniti Fiber or any of Uniti’s significant subsidiaries (as
defined below) to pay final judgments (to the extent such judgments are not paid
or covered by insurance) aggregating in excess of $75.0 million, which final
judgments remain unpaid, undischarged and unstayed for a period of more than 60
days after such judgment becomes final, and in the event such judgment is not
covered by insurance, an enforcement proceeding has been commenced by any
creditor upon such judgment or decree which is not promptly stayed.

 

(F)Dealer, despite using commercially reasonable efforts, is unable or
reasonably determines, based on advice of counsel, that it is impractical or
illegal, to hedge its exposure with respect to the Transaction in the public
market without registration under the Securities Act or as a result of any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer, but consistently applied
across transactions similar to the Transaction and for counterparties similar to
Company).

 

A “significant subsidiary” is a subsidiary that is a “significant subsidiary” as
defined under Rule 1-02(w) of Regulation S-X.

 

A transaction or transactions described in clause (A) or clause (B) above will
not constitute an Additional Termination Event, however, if (x) at least 90% of
the consideration received or to be received by holders of the Shares, excluding
cash payments for fractional Shares and cash payments made pursuant to
dissenters’ or appraisal rights, in connection with such transaction or
transactions consists of shares of common equity or ADSs in respect of common
equity that are listed or quoted on any of The New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors) or will be so listed or quoted when issued or exchanged
in connection with such transaction or transactions, and (y) as a result of such
transaction or transactions, the Shares will consist of such consideration,
excluding cash payments for fractional Shares and cash payments made pursuant to
dissenters’ or appraisal rights.

 

(i)No Collateral or Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of
Company hereunder are not secured by any collateral. Both parties waive any
rights to set-off or netting, including in any bankruptcy proceedings of
Company, amounts due either party with respect to any Transaction hereunder
against amounts due to either party from the other party under any other
agreement between the parties.

 

(j)Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

 

17



(i)             If (a) an Early Termination Date (whether as a result of an
Event of Default or a Termination Event) occurs or is designated with respect to
the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Company’s control, or (iii) an Event of Default in which
Company is the Defaulting Party or a Termination Event in which Company is the
Affected Party other than an Event of Default of the type described in Section
5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination Event of
the type described in Section 5(b) of the Agreement, in each case that resulted
from an event or events outside Company’s control), and if Company would owe any
amount to Dealer pursuant to Section 6(d)(ii) of the Agreement or any
Cancellation Amount pursuant to Article 12 of the Equity Definitions (any such
amount, a “Payment Obligation”), then Company shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below), unless
(a) Company gives irrevocable telephonic notice to Dealer, confirmed in writing
within one Scheduled Trading Day, no later than 12:00 p.m. (New York City time)
on the Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply and (b) Company acknowledges to Dealer, as of the
date of such election, its responsibilities under applicable securities laws,
and in particular Section 9 and Section 10(b) of the Exchange Act and the rules
and regulations thereunder, in connection with such election, in which case the
provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) of the Agreement, as the case may be, shall
apply.

 



  Share Termination Alternative: If applicable, Company shall deliver to Dealer
the Share Termination Delivery Property on the date (the “Share Termination
Payment Date”) on which the Payment Obligation would otherwise be due pursuant
to Section 12.7 or Section 12.9 of the Equity Definitions or Section 6(d)(ii) of
the Agreement, as applicable, subject to Section 9(k)(i) below, in satisfaction,
subject to Section 9(k)(ii) below, of the relevant Payment Obligation, in the
manner reasonably requested by Dealer free of payment.         Share Termination
Delivery     Property: A number of Share Termination Delivery Units, as
calculated by the Calculation Agent, equal to the relevant Payment Obligation
divided by the Share Termination Unit Price.  The Calculation Agent shall adjust
the amount of Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price (without giving effect to any discount pursuant to Section 9(k)(i)).
        Share Termination Unit Price: The value of property contained in one
Share Termination Delivery Unit on the date such Share Termination Delivery
Units are to be delivered as Share Termination Delivery Property, as determined
by the Calculation Agent.  In the case of a Private Placement of Share
Termination Delivery Units that are Restricted Shares (as defined below), as set
forth

 

18



     in Section 9(k)(i) below, the Share Termination Unit Price shall be
determined by the discounted price applicable to such Share Termination Delivery
Units.  In the case of a Registration Settlement of Share Termination Delivery
Units that are Restricted Shares (as defined below) as set forth in Section
9(k)(ii) below, notwithstanding the foregoing, the Share Termination Unit Price
shall be the Settlement Price on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable.  The Calculation
Agent shall notify Company of the Share Termination Unit Price at the time of
notification of such Payment Obligation to Company or, if applicable, at the
time the discounted price applicable to the relevant Share Termination Units is
determined pursuant to Section 9(k)(i).         Share Termination Delivery Unit:
One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event.  If such Nationalization,
Insolvency or Merger Event involves a choice of Exchange Property to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.         Failure to Deliver: Inapplicable         Other
applicable provisions: If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9, 9.11 and 9.12 (as modified above) of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.  “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.



 

(k)Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, based on advice of counsel, following any delivery of Shares or Share
Termination Delivery Property to Dealer hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Dealer subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act,

 

19



or as a result of the sale of such Shares or Share Termination Delivery Property
being subject to paragraph (c) of Rule 145 under the Securities Act) (such
Shares or Share Termination Delivery Property, “Restricted Shares”), then
delivery of such Restricted Shares shall be effected pursuant to either clause
(i) or (ii) below at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the first applicable Expiration Date, a Private
Placement Settlement or Registration Settlement for all deliveries of Restricted
Shares for all such Expiration Dates which election shall be applicable to all
remaining Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) below shall apply for all such delivered Restricted Shares on an
aggregate basis commencing after the final Settlement Date for such Warrants.
The Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

 

(i)If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in accordance with private placement procedures with respect
to such Restricted Shares customary for private placements of equity securities
of a similar size reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Company to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer),
opinions and certificates, and such other documentation as is customary for
private placement agreements of equity securities of similar size, all
reasonably acceptable to Dealer. In the case of a Private Placement Settlement,
Dealer shall determine the appropriate discount to the Share Termination Unit
Price (in the case of settlement of Share Termination Delivery Units pursuant to
Section 9(j) above) or premium to any Settlement Price (in the case of
settlement of Shares pursuant to Section 2 above) applicable to such Restricted
Shares in a commercially reasonable manner and appropriately adjust the number
of such Restricted Shares to be delivered to Dealer hereunder, which discount or
premium, as the case may be, shall only take into account the illiquidity
resulting from the fact that the Restricted Shares will not be registered for
resale and any commercially reasonable fees and expenses of Dealer (and any
affiliate thereof) in connection with such resale. Notwithstanding anything to
the contrary in the Agreement or this Confirmation, the date of delivery of such
Restricted Shares shall be the Exchange Business Day following notice by Dealer
to Company of such applicable discount or premium, as the case may be, and the
number of Restricted Shares to be delivered pursuant to this clause (i). For the
avoidance of doubt, delivery of Restricted Shares shall be due as set forth in
the previous sentence and not be due on the Share Termination Payment Date (in
the case of settlement of Share Termination Delivery Units pursuant to Section
9(j) above) or on the Settlement Date for such Restricted Shares (in the case of
settlement in Shares pursuant to Section 2 above).

 

(ii)If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures for registered
resale offerings of equity securities of a similar size, including covenants,

 

20



conditions, representations, underwriting discounts (if applicable), commissions
(if applicable), indemnities, due diligence rights, opinions and certificates,
and such other documentation as is customary for equity resale underwriting
agreements of similar size, all reasonably acceptable to Dealer. If Dealer, in
its sole reasonable discretion, is not satisfied with such procedures and
documentation Private Placement Settlement shall apply. If Dealer is satisfied
with such procedures and documentation, it shall sell the Restricted Shares
pursuant to such registration statement during a period (the “Resale Period”)
commencing on the Exchange Business Day following delivery of such Restricted
Shares (which, for the avoidance of doubt, shall be (x) the Share Termination
Payment Date in case of settlement in Share Termination Delivery Units pursuant
to Section 9(j) above or (y) the Settlement Date in respect of the final
Expiration Date for all Daily Number of Warrants) and ending on the Exchange
Business Day on which Dealer completes the sale of all Restricted Shares in a
commercially reasonable manner or, in the case of settlement of Share
Termination Delivery Units, a sufficient number of Restricted Shares so that the
realized net proceeds of such sales equals or exceeds the Payment Obligation (as
defined above). If the Payment Obligation exceeds the realized net proceeds from
such resale, Company shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Business Day immediately following such
resale the amount of such excess (the “Additional Amount”) in cash or in a
number of Shares (“Make-whole Shares”) in an amount that, based on the
Settlement Price on such day (as if such day was the “Valuation Date” for
purposes of computing such Settlement Price), has a dollar value equal to the
Additional Amount. The Resale Period shall continue to enable the sale of the
Make-whole Shares. If Company elects to pay the Additional Amount in Shares, the
requirements and provisions for Registration Settlement shall apply. This
provision shall be applied successively until the Additional Amount is equal to
zero. In no event shall Company deliver a number of Restricted Shares greater
than the Maximum Number of Shares.

 

(iii)Without limiting the generality of the foregoing, Company agrees that (A)
any Restricted Shares delivered to Dealer may be transferred by and among Dealer
and its affiliates and Company shall effect such transfer without any further
action by Dealer and (B) after the period of 6 months from the Trade Date (or 1
year from the Trade Date if, at such time, informational requirements of Rule
144(c) under the Securities Act are not satisfied with respect to Company) has
elapsed in respect of any Restricted Shares delivered to Dealer, Company shall
promptly remove, or cause the transfer agent for such Restricted Shares to
remove, any legends referring to any such restrictions or requirements from such
Restricted Shares upon request by Dealer (or such affiliate of Dealer) to
Company or such transfer agent, without any requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer). Notwithstanding anything to the
contrary herein, to the extent the provisions of Rule 144 of the Securities Act
or any successor rule are amended, or the applicable interpretation thereof by
the Securities and Exchange Commission or any court change after the Trade Date,
the agreements of Company herein shall be deemed modified to the extent
necessary, in the opinion of outside counsel of Company, to comply with Rule 144
of the Securities Act, as in effect at the time of delivery of the relevant
Shares or Share Termination Delivery Property.

 

(iv)If the Private Placement Settlement or the Registration Settlement shall not
be effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

(l)Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but

 

21



only to the extent) that, after such receipt of any Shares upon the exercise of
such Warrant or otherwise hereunder [and after taking into account any Shares
deliverable to Dealer under the letter agreement dated June 25, 2019 between
Dealer and Company regarding Base Warrants (the “Base Warrant Confirmation”)]7,
(i) the Section 16 Percentage would exceed 9.0%, or (ii) the Share Amount would
exceed the Applicable Share Limit. Any purported delivery hereunder shall be
void and have no effect to the extent (but only to the extent) that, after such
delivery [and after taking into account any Shares deliverable to Dealer under
the Base Warrant Confirmation]8, (i) the Section 16 Percentage would exceed
9.0%, or (ii) the Share Amount would exceed the Applicable Share Limit. If any
delivery owed to Dealer hereunder is not made, in whole or in part, as a result
of this provision, Company’s obligation to make such delivery shall not be
extinguished and Company shall make such delivery as promptly as practicable
after, but in no event later than one Business Day after, Dealer gives notice to
Company that, after such delivery, (i) the Section 16 Percentage would not
exceed 9.0%, and (ii) the Share Amount would not exceed the Applicable Share
Limit.

 

(m)Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

 

(n)Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

(o)Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

(p)Maximum Share Delivery.

 

(i)Notwithstanding any other provision of this Confirmation, the Agreement or
the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than [Insert Number Equal to [200]% of the
Number of Shares on the Trade Date] (the “Maximum Number of Shares”) to Dealer
in connection with the Transaction.

 

(ii)In the event Company shall not have delivered to Dealer the full number of
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares that are not reserved for other transactions (such deficit, the
“Deficit Shares”), Company shall be continually obligated to deliver, from time
to time, Shares or Restricted Shares, as the case may be, to Dealer until the
full number of Deficit Shares have been delivered pursuant to this Section
9(p)(ii), when, and to the extent that, (A) Shares are repurchased, acquired or
otherwise received by Company or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(B) authorized and unissued Shares previously reserved for issuance in respect
of other transactions become no longer so reserved or (C) Company additionally
authorizes any unissued Shares that are not reserved for other transactions;
provided that in no event shall Company deliver any Shares or Restricted Shares
to Dealer pursuant to this Section 9(p)(ii) to the extent that

 



 



7 Include in Additional Warrant Confirmation.

8 Include in Additional Warrant Confirmation.

 

22



such delivery would cause the aggregate number of Shares and Restricted Shares
delivered to Dealer to exceed the Maximum Number of Shares. Company shall
immediately notify Dealer of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (A), (B) or (C) and the
corresponding number of Shares or Restricted Shares, as the case may be, to be
delivered) and promptly deliver such Shares or Restricted Shares, as the case
may be, thereafter.

 

(iii)Notwithstanding anything to the contrary in the Agreement, this
Confirmation or the Equity Definitions, the Maximum Number of Shares shall not
be adjusted on account of any event that (x) constitutes a Potential Adjustment
Event solely on account of Section 11.2(e)(vii) of the Equity Definitions and
(y) is not an event within Company’s control.

 

(q)[Reserved].

 

(r)Right to Extend. Dealer may postpone or add, in whole or, other than in the
event Dealer determines in good faith that such postponement or addition
resulted solely pursuant to the circumstances set forth in clause (ii)(y) below,
in part, any Expiration Date or any other date of valuation or delivery with
respect to some or all of the relevant Warrants (in which event the Calculation
Agent shall make appropriate adjustments to the Daily Number of Warrants with
respect to one or more Expiration Dates) if Dealer reasonably determines, based
on the advice of counsel in the case of the immediately following clause (ii),
that such extension is reasonably necessary or appropriate (i) to preserve
Dealer’s commercially reasonable hedging or hedge unwind activity hereunder in
light of existing liquidity conditions or (ii) to enable Dealer to effect
purchases of Shares in connection with its commercially reasonable hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
were Issuer or an affiliated purchaser of Issuer, be in compliance (x) with
applicable legal, regulatory or self-regulatory requirements, or (y) with
related policies and procedures applicable to Dealer, consistently applied
across transactions similar to the Transaction and for counterparties similar to
Company; provided that no such Expiration Date or other date of valuation,
payment or delivery may be postponed or added more than 80 Exchange Business
Days after the original Expiration Date or other date of valuation, payment or
delivery, as the case may be.

 

(s)Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided further that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 

(t)Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

(u)Wall Street Transparency and Accountability Act. In connection with Section
739 of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”),
the parties hereby agree that neither the enactment of WSTAA or any regulation
under the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA,
shall limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the

 

23



Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

(v)Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and (D)
any market activities of Dealer and its affiliates with respect to Shares may
affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

(w)Early Unwind. In the event the sale of the [“Firm Securities”]9[“Optional
Securities”]10 (as defined in the Purchase Agreement (the “Purchase Agreement”),
dated June 25, 2019, among Company and the guarantors party thereto, Uniti Fiber
and Barclays Capital Inc., as the representative of the initial purchasers named
therein (the “Initial Purchaser”)) is not consummated with the Initial Purchaser
for any reason, or Company fails to deliver to Dealer any opinion of counsel
required pursuant to Section 9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date, the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Company represents and acknowledges to the other
that, upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

 

(x)Payment by Dealer. In the event that, following payment of the Premium, (i)
an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Dealer owes to Company an amount calculated under
Section 6(e) of the Agreement, or (ii) Dealer owes to Company, pursuant to
Section 12.7 or Section 12.9 of the Equity Definitions, an amount calculated
under Section 12.8 of the Equity Definitions, such amount shall be deemed to be
zero.

 

(y)Listing of Warrant Shares. Company shall have submitted an application for
the listing of the Warrant Shares on the Exchange, and such application and
listing shall have been approved by the Exchange, subject only to official
notice of issuance, in each case, on or prior to the Premium Payment Date.
Company agrees and acknowledges that such submission and approval shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

(z)[Reserved].

 

(aa)Adjustments. For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent or Determining Party

 



 



9 Insert for Base Warrant Confirmation.

10 Insert for Additional Warrant Confirmation.

 

24



shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

 

(bb)Delivery or Receipt of Cash. For the avoidance of doubt, other than receipt
of the Premium by Company, nothing in this Confirmation shall be interpreted as
requiring Company to cash settle the Transaction, except in circumstances where
cash settlement is within Company’s control (including, without limitation,
where Company elects to deliver or receive cash, or where Company has made
Private Placement Settlement unavailable due to the occurrence of events within
its control) or in those circumstances in which holders of Shares would also
receive cash.

 

(cc)[Reserved].

 

(dd)[Insert any relevant QFC / resolution stay / BRRD provision]

 

(ee)Tax Matters.

 

(i)Withholding Tax imposed on payments to certain non-US counterparties. “Tax,”
as used in Section 9(ee)(iii) of this Confirmation (Payor Tax Representations),
and “Indemnifiable Tax,” as defined in Section 14 of the Agreement, shall not
include (A) any U.S. federal withholding tax imposed or collected pursuant to
Sections 1471 through 1474 of the U.S. Internal Revenue Code of 1986, as amended
(the “Code”), any current or future regulations or official interpretations
thereof, any agreement entered into pursuant to Section 1471(b) of the Code, or
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”) or (B) any tax imposed
or collected pursuant to Section 871(m) of the Code or any current or future
regulations or official interpretation thereof (a “Section 871(m) Withholding
Tax”). Notwithstanding anything to the contrary herein, “Tax” as used in Section
9(ee)(iii) of this Confirmation (Payor Tax Representations) and “Indemnifiable
Tax,” as defined in Section 14 of the Agreement, shall include any tax imposed
or collected pursuant to Sections 897 or 1445 of the Code or any current or
future regulations or interpretations thereof (a “FIRPTA Withholding Tax”). For
the avoidance of doubt each of a FATCA Withholding Tax, a Section 871(m)
Withholding Tax and a FIRPTA Withholding Tax is a Tax the deduction or
withholding of which is required by applicable law for the purposes of Section
2(d) of the Agreement.

 

(ii)Tax Documentation. [For the purpose of Sections 4(a)(i) and 4(a)(ii) of the
Agreement, Company shall provide to Dealer a valid U.S. Internal Revenue Service
Form W-9, or any successor thereto, and Dealer shall provide to Company a valid
U.S. Internal Revenue Service Form W-8ECI, or any successor thereto, (i) on or
before the date of execution of this Confirmation and (ii) promptly upon
learning that any such tax form previously provided by it has become obsolete or
incorrect. Additionally, each party shall, promptly upon request by the other
party, provide such other tax forms and documents reasonably requested by the
other party.]11

 

(iii)Payor Tax Representations. For the purpose of Section 3(e) of the
Agreement, each party makes the following representation:

 

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of the Agreement) to be made by it to
the other party under the Agreement. In making this representation, it may rely
on (i) the accuracy of any representations made by the other party pursuant to
Section 9(ee)(iv) of this Confirmation, (ii) the satisfaction of the agreement
contained in Section 4(a)(i) or 4(a)(iii) of the Agreement and the accuracy

 



 



11 Update as necessary to reflect appropriate tax forms for Dealer.

 

25



and effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Agreement and (iii) the satisfaction of the
agreement of the other party contained in the last sentence of Section 9(ee)(iv)
of this Confirmation, except that it will not be a breach of this representation
where reliance is placed on clause (ii) above and the other party does not
deliver a form or document under Section 4(a)(iii) by reason of material
prejudice to its legal or commercial position

 

(iv)Payee Tax Representations. For the purpose of Section 3(f) of the Agreement,
Company makes the following representations:

 

Company is a corporation for U.S. federal income tax purposes and is organized
under the laws of the State of Maryland. Company is a “U.S. person” (as that
term is used in section 1.1441-4(a)(3)(ii) of United States Treasury
Regulations) for U.S. federal income tax purposes and an exempt recipient under
United States Treasury Regulation Section 1.6049-4(c)(1)(ii).

 

For the purpose of Section 3(f) of this Agreement, Dealer makes the following
representations to Company:

 

[(A) Dealer is a “foreign person” (as that term is used in Section
1.6041-4(a)(4) of the United States Treasury Regulations) for U.S. federal
income tax purposes and

 

(B) Each payment received or to be received by it in connection with this
Confirmation will be effectively connected with its conduct of a trade or
business in the United States.]12

 

Each party agrees to give notice of any failure of a representation made by it
under this Section 9(ee)(iv) to be accurate and true promptly upon learning of
such failure.

 

(ff)REIT Matters. The parties agree that for all purposes of the Agreement and
this Confirmation, the terms “Beneficial Ownership” and “Constructive Ownership”
in Article Seven of Company’s corporate charter, as in effect under the General
Corporation Law of the State of Maryland on the date hereof (the “Charter”)
shall not include shares held by Dealer or its affiliates to the extent such
shares are held in a purely fiduciary capacity and such shares shall not be
considered Beneficially Owned or Constructively Owned by Dealer or its
affiliates under the Charter.

 

(gg)[Insert any other relevant Dealer boilerplate.]

 



 



12 Update as necessary to reflect appropriate tax representations for Dealer

 

26



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.

 



 

  Very truly yours,       [Dealer]           By:     Authorized Signatory  
Name:

 

Accepted and confirmed
as of the Trade Date:

 

Uniti Group Inc.   By:     Authorized Signatory   Name:  

 





  

 

 

 

 

 

 

 

 

 

 

